internal_revenue_service number release date index number 468a ----------------------- ---------------- ----------------------------------------------------- ----------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-131801-17 date march legend taxpayer seller x y parent state a state b unit operator state b commission buyer date date date date year year a b c d e director ----------------------------------------------------- ein ----------------- ------------------------------------------------------------------------ ein ----------------- ------------------------------------------------------------------------ ein ----------------- ein ----------------- -------------- ------------ ------------------------------------------------------ -------------------------------------------- ----------------------------------------------- ---------------------------------------------------------- -------------------------- ------------------------ -------------------- --------------------------- ------- ------- ---------------- -------------- ---------------- -------------- ---------------- plr-131801-17 dear --------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on certain tax consequences of the proposed transaction discussed below taxpayer has represented that at the time that the private_letter_ruling was submitted the facts were as follows x a state a limited_liability_company is an indirectly wholly-owned subsidiary of parent y a state a corporation is a direct wholly-owned subsidiary of parent both x and y are included in the consolidated federal_income_tax return of parent in year x through its disregarded subsidiary taxpayer acquired the unit and the associated nuclear decommissioning trust ndt and assumed the nuclear decommissioning liability ndl for the unit x was the tax owner of the unit until date at which time taxpayer issued an equity_interest to y thereby converting taxpayer to a partnership for federal_income_tax purposes taxpayer is the owner of the unit which is operated by operator a corporate affiliate of taxpayer with respect to the unit taxpayer is subject_to the jurisdiction of the federal energy regulatory commission ferc the nuclear regulatory commission nrc and the state b commission taxpayer shut down and defueled the unit in year the unit began decommissioning on date as the owner taxpayer is obligated to undertake the decommissioning of the unit taxpayer is also the tax owner of the ndt that is dedicated to the decommissioning of the unit the ndt currently holds assets in a_trust that meets the requirements for a qualified decommissioning fund within the meaning of sec_468a of the internal_revenue_code the qualified_fund as of date the assets of the ndt had a fair_market_value of approximately dollar_figurea that were held entirely in the qualified_fund taxpayer also maintains a_trust srt separate and apart from the ndt for the restoration of the site as required by the state b commission this srt is treated as a nonqualified_fund as of date the fair_market_value of the srt was approximately dollar_figureb prior to the closing date of the proposed transaction on or about date taxpayer will transfer the unit and associated assets such as land and improvements and the ndt to a limited_liability_company that will be a disregarded_entity for federal_income_tax purposes the proposed transaction contemplates subject_to obtaining regulatory approval that all assets held by the srt will be converted to cash and contributed to the qualified_fund prior to the closing date plr-131801-17 on the closing date taxpayer will sell all membership interests in the disregarded_entity to the buyer for federal_income_tax purposes taxpayer will be treated as conveying to the buyer all assets and liabilities of the disregarded_entity and the buyer will be treated as assuming the liabilities associated with the unit including the ndl on the closing date the qualified_fund is expected to hold assets valued at approximately dollar_figurec on the same date the ndl associated with the unit is expected to be approximately dollar_figured which exceeds the fair_market_value of the assets held in the qualified_fund by dollar_figuree the transfer of the unit ndt to the buyer is referred to as the fund transfer rulings requested the qualified_fund will not be disqualified by reason of the fund transfer the qualified_fund will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the fund transfer seller will not recognize gain_or_loss under sec_468a or otherwise take any income_or_deduction into account under sec_468a by reason of the fund transfer the tax basis of the qualified_fund in its assets will not change by reason of the fund transfer the amount_realized by seller from the proposed transaction will include the amount of liabilities assumed by buyer including the ndl associated with the unit but not including the portion of the ndl funded by the qualified_fund on the date of the proposed transaction to the extent that it is included in the amount_realized from the proposed transaction seller will be entitled to treat the ndl as satisfying economic_performance under sec_1_461-4 law and analysis issues sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund or a qualified_fund sec_1_468a-1 of the income_tax regulations provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 plr-131801-17 sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund all such assets if the transferee acquires the transferor’s entire qualifying interest in the fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs plr-131801-17 i neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under sec_468a for the taxable_year that includes the date of the transfer of the fund or fund assets neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a issue sec_1001 provides that the amount_realized from the sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that the plr-131801-17 amount_realized from the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition the decommissioning liabilities from which taxpayer will be relieved are fixed and determinable for purposes of sec_461 and as discussed below under issue are described in sec_1_461-4 these amounts are included in the amount_realized as an owner of a nuclear-powered plant taxpayer is required_by_law to provide for eventual decommissioning and the amount of taxpayer’s liability can be determined with reasonable accuracy accordingly the amount of taxpayer’s nuclear decommissioning liability that is assumed by buyer in excess of the fair_market_value of the assets in the qualified_fund on the date of the transfer will be included in taxpayer’s amount_realized and taken into account in computing taxable_income in the year of the proposed transaction as discussed above the proposed transaction will not result in the disqualification of the qualified_fund and taxpayer will not have any gain or income as a result of the transfer of its interests in the assets of the qualified_fund to buyer because the transfer of the qualified_fund from taxpayer to buyer will not be a taxable transfer the amount of the liabilities assumed by buyer that are included in taxpayer’s amount_realized will not include the portion of the liability to decommission the unit that is equal to the fair_market_value of the assets in the qualified_fund on the date of the transfer issue sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs see also sec_1_461-4 sec_461 provides that the all_events_test is met with respect to any item if all events have occurred that determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that except as otherwise provided in sec_1_461-4 if a liability requires the taxpayer to provide services to another person economic_performance occurs as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells or exchanges a trade_or_business where the purchaser expressly assumes a liability arising out of the plr-131801-17 taxpayer's trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to that liability occurs as the amount of the liability is properly included in the amount_realized on the transaction by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case for taxpayer here taxpayer as an owner of a nuclear-powered plant was required to obtain an operating license before commercial operations begun c f_r sec_50 see also c f_r sec_50 k taxpayer also has an obligation to seek license termination c f_r sec_50 a and the license termination process provides that a licensee shall take actions necessary to decommission and decontaminate the facility c f_r sec_50 b and bb see also c f_r sec_72 the fact of the obligation arose at the time taxpayer became subject_to the decommissioning requirements associated with the unit’s license moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s rpt no vol 98th cong 2d sess the second prong of the all_events_test requires that the amount of the liability be determined with reasonable accuracy see sec_1_461-1 this prong is also satisfied in the instant case the amount of taxpayer’s decommissioning liability has been determined by experts in the nuclear decommissioning industry the estimate has been accepted by the nuclear regulatory commission which is charged with ensuring that sufficient funds are available to decommission the plants in addition there is also support in the internal_revenue_code for finding that the amount of the decommissioning liability can be determined with reasonable accuracy at the time of a sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle a utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test conclusions based on the information submitted by taxpayer we reach the following conclusions the qualified_fund will not be disqualified by reason of the fund transfer the qualified_fund will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the fund transfer plr-131801-17 taxpayer seller will not recognize gain_or_loss under sec_468a or otherwise take any income_or_deduction into account under sec_468a by reason of the fund transfer the tax basis of the qualified_fund in its assets will not change by reason of the fund transfer the amount_realized by taxpayer from the proposed transaction will include the amount of liabilities assumed by buyer including the ndl associated with the unit but not including the portion of the ndl funded by the qualified_fund on the date of the proposed transaction based on taxpayer’s representation that the unit will be taxpayer’s only electricity generation plant at the time of the proposed transaction taxpayer will be entitled to treat the ndl as satisfying economic_performance under sec_1_461-4 to the extent that taxpayer includes the ndl in the amount_realized from the proposed transaction except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on the tax consequences of the transaction under sec_351 also except as specifically determined above we express no opinion on the federal_income_tax consequences to buyer resulting from the acquisition of assets and liabilities including the nuclear-powered electric generating plants and the nuclear decommissioning liabilities of taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
